DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2016/0254687 A1) in view of Yamamoto (US 2017/0279275 A1).
	Regarding claim 1, Tanaka teaches a charge control device for controlling charging of a terminal (see IC1, IC6 360 fig.1, 8 and  para 0038, 0119), the charge control device comprising: a voltage generator which receives an input voltage and generates an output voltage corresponding to the input voltage (see 710 para 0114); a power feeding circuit which supplies the output voltage to the terminal via a voltage supply line through which a voltage is supplied to the terminal (see 730 para 0114);  and a control circuit which controls supply of the output voltage by the power feeding circuit (see 720 para 0114-0116); 
	Tanaka doesn’t expressly teach wherein the control circuit is configured: to make the power feeding circuit supply the output voltage when a value of the input voltage or a value of the output voltage is equal to or higher than a first threshold value, to electrically cut off the supply of the output voltage by the power feeding circuit when the value of the input voltage or the value of the output voltage is less than the first threshold value, and to resume the supply of the output voltage by the power feeding circuit when the value of the input voltage or the value of the output voltage returns to be equal to or higher than the first threshold value.
	In an analogous art Yamamoto teaches wherein the control circuit is configured: to make the power feeding circuit supply the output voltage when a value of the input voltage or a value of the output voltage is equal to or higher than a first threshold value (see Threshold, 180, closed state fig. 13 para 0025, 0256  claim 4); to electrically cut off the supply of the output voltage by the power feeding circuit when the value of the input voltage or the value of the output voltage is less than the first threshold value (see Threshold, open state, 360 fig. 15 para 0026, 0256  claim 4); and to resume the supply of the output voltage by the power feeding circuit when the value of the input voltage or the value of the output voltage returns to be equal to or higher than the first threshold value (see Threshold, 180, closed state fig. 13 para 0025, 0256  claim 4);
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time of invention to us the technique of Yamamoto in the invention of Tanaka to perform charging more efficiently (see para 0009-0010 Yamamoto). 
	Regarding claim 15,  a charge control method for controlling charging of a terminal (see IC1, IC6 360 fig.1, 8 and  para 0038, 0119), the charge control method comprising: receiving an input voltage and generating an output voltage corresponding to the input voltage  (see 710 para 0114); supplying the output voltage to the terminal via a voltage supply line for supplying a voltage to the terminal (see 730 para 0114); and controlling supply of the output voltage via the voltage supply line, wherein said controlling the supply of the output voltage comprises (see 720 para 0114-0116).
	Tanaka doesn’t expressly teach supplying the output voltage via the voltage supply line when a value of the input voltage or a value of the output voltage is equal to or higher than a first threshold value cutting off the supply of the output voltage via the voltage supply line when the value of the input voltage or the value of the output voltage is less than the first threshold value  and resuming the supply of the output voltage via the voltage supply line when the value of the input voltage or the value of the output voltage returns to be equal to or higher than the first threshold value.
	In an analogous art Yamamoto supplying the output voltage via the voltage supply line when a value of the input voltage or a value of the output voltage is equal to or higher than a first threshold value (see Threshold, 180, closed state fig. 13 para 0025, 0256  claim 4); cutting off the supply of the output voltage via the voltage supply line when the value of the input voltage or the value of the output voltage is less than the first threshold value  (see Threshold, open state, 360 fig. 15 para 0026, 0256  claim 4); and resuming the supply of the output voltage via the voltage supply line when the value of the input voltage or the value of the output voltage returns to be equal to or higher than the first threshold value (see Threshold, 180, closed state fig. 13 para 0025, 0256  claim 4).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time of invention to us the technique of Yamamoto in the invention of Tanaka to perform charging more efficiently (see para 0009-0010 Yamamoto). 
	Regarding claim 2, Combination of Tanaka and Yamamoto teaches invention set forth above, Yamamoto further teaches wherein the control circuit resumes the supply of the output voltage by the power feeding circuit when both of a condition where the value of the input voltage or the value of the output voltage returns to be equal to or higher than the first threshold value and a condition where the value of the output voltage by the power feeding circuit which is electrically interrupted is equal to or less than a first invalidation threshold value are satisfied  (see Threshold, 180, open, closed state fig. 13 para 0025, 0256  claim 4).
	Regarding claim 3, Combination of Tanaka and Yamamoto teaches invention set forth above, Yamamoto further teaches wherein the power feeding circuit comprises a transistor (see 160, 180 para 160, 280), and wherein the control circuit is configured: to supply a first voltage which is a voltage equal to or higher than a threshold voltage of the transistor to the power feeding circuit when the value of the input voltage or the value of the output voltage is equal to or higher than the first threshold value (see Threshold, 180, open, closed state fig. 13 para 0025, 0256  claim 4).not to supply the first voltage to the power feeding circuit when the value of the input voltage or the value of the output voltage is less than the first threshold value; and to resume the supply of the first voltage to the power feeding circuit when the value of the input voltage or the value of the output voltage returns to be equal to or higher than the first threshold value (see Threshold, 180, open, closed state fig. 13 para 0025, 0256  claim 4).
	Regarding claim 4, Combination of Tanaka and Yamamoto teaches invention set forth above, Yamamoto further teaches wherein the control circuit resumes the supply of the first voltage to the power feeding circuit when both of a condition where the value of the input voltage or the value of the output voltage returns to be equal to or higher than the first threshold value and a condition where the value of the output voltage by the power feeding circuit which is electrically interrupted is equal to or less than a second invalidation threshold value are satisfied (see Threshold, 180, open, closed state fig. 13 para 0025, 0256  claim 4).
	Regarding claim 5, Combination of Tanaka and Yamamoto teaches invention set forth above, Tanaka further teaches wherein the control circuit is configured: to make the voltage generator output (see 710 para 0114);  Yamamoto further teaches the output voltage to the power feeding circuit when the value of the input voltage is equal to or higher than the first threshold value (see Threshold, 180, open, closed state fig. 13 para 0025, 0256  claim 4); not to make the voltage generator output the output voltage to the power feeding circuit when the value of the input voltage is less than the first threshold value; and to make the voltage generator resume output of the output voltage to the power feeding circuit when the value of the input voltage returns to be equal to or higher than the first threshold value (see Threshold, 180, open, closed state fig. 13 para 0025, 0256  claim 4).
	Regarding claim 6, Combination of Tanaka and Yamamoto teaches invention set forth above, Yamamoto further teaches wherein the control circuit makes the voltage generator resume output of the output voltage to the power feeding circuit when both of a condition where the value of the input voltage returns to be equal to or higher than the first threshold value and a condition where the value of the output voltage by the power feeding circuit which is electrically interrupted is equal to or less than a third invalidation threshold value are satisfied (see Threshold, 180, open, closed state fig. 13 para 0025, 0256  claim 4).
	Regarding claim 7, Combination of Tanaka and Yamamoto teaches invention set forth above, Yamamoto further teaches further comprising: a communication circuit which communicates data related to charge control of the terminal via a communication line, wherein the control circuit is configured: to supply a voltage to the communication line when the value of the input voltage or the value of the output voltage is equal to or higher than the first threshold value; to cut off supply of the voltage to the communication line when the value of the input voltage or the value of the output voltage is less than the first threshold value (see Threshold, 180, open, closed state fig. 13 para 0025, 0256  claim 4). and to resume the supply of the voltage to the communication line when the value of the input voltage or the value of the output voltage returns to be equal to or higher than the first threshold value (see Threshold, 180, open, closed state fig. 13 para 0025, 0256  claim 4).
	Regarding claim 8, Combination of Tanaka and Yamamoto teaches invention set forth above, Yamamoto further teaches wherein the control circuit resumes the supply of the voltage to the communication line when both of a condition where the value of the input voltage or the value of the output voltage returns to be equal to or higher than the first threshold value and a condition where the value the output voltage by the power feeding circuit which is electrically interrupted is equal to or less than a fourth invalidation threshold value are satisfied (see Threshold, 180, open, closed state fig. 13 para 0025, 0256  claim 4).
	Regarding claim 9, Combination of Tanaka and Yamamoto teaches invention set forth above, Yamamoto further teaches wherein the communication line comprises a first communication line for communicating about the charge control with the terminal, and wherein the control circuit cuts off the communication via the first communication line by cutting off supplying the voltage of the first communication line or cutting off a constant current source  (see Threshold, 180, open, closed state fig. 13 para 0025, 0256  claim 4).
	Regarding claim 10, Combination of Tanaka and Yamamoto teaches invention set forth above, Yamamoto further teaches wherein the communication circuit comprises a second communication line for performing a handshake to recognize a connection with the terminal, and wherein the control circuit cuts off supply of the voltage to the second communication line by disconnecting the second communication line (see Threshold, 180, open, closed state fig. 13 para 0025, 0256 claim 4).
	Regarding claim 11, Combination of Tanaka and Yamamoto teaches invention set forth above, Yamamoto further teaches further teaches wherein the control circuit resumes power feeding by the power feeding circuit when the value of the input voltage or the value of the output voltage returns to be equal to or higher than a second threshold value greater than the first threshold value  (see Threshold, 180, open, closed state fig. 13 para 0025, 0256 claim 4).
	Regarding claim 12, Combination of Tanaka and Yamamoto teaches invention set forth above, Yamamoto further teaches further teaches wherein the control circuit resumes the supply of the output voltage by the power feeding circuit when both of a condition where the value of the input voltage or the value of the output voltage returns to be equal to or higher than the second threshold value and a condition where the value of the output voltage by the power feeding circuit which is electrically interrupted is equal to or less than a fifth invalidation threshold value are satisfied   (see Threshold, 180, open, closed state fig. 13 para 0025, 0256 claim 4).
	Regarding claim 13, Combination of Tanaka and Yamamoto teaches invention set forth above, Tanaka further teaches wherein the charge control device controls charging by a universal serial bus (see Communication bus para 0028, Also see USB memory para 0041) It would be inherent feature of the system to use USB serial bus when USB flash memory is used.
	Regarding claim 14, Combination of Tanaka and Yamamoto teaches invention set forth above, Tanaka further teaches wherein the input voltage is a voltage input from a battery mounted on a vehicle or a power supply device for a vehicle (see fig.9 para 0002, 0003, 0110-0114.).
	Regarding claim 16, Combination of Tanaka and Yamamoto teaches invention set forth above, Yamamoto further teaches wherein said resuming the supply of the output voltage comprises resuming the supply of the output voltage via the voltage supply line when both of a condition where the value of the input voltage or the value of the output voltage returns to be equal to or higher than the first threshold value and a condition where the value of the output voltage via the voltage supply line which is electrically interrupted is equal to or less than an invalidation threshold value are satisfied (see 720 para 0037-0040, 0114-0119).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836